Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 5-6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over (document D1 in written opinion) U.S. Patent Pub. 2002/0161723 to Asokan in view of U.S. Patent Pub. 2012/0100832 to Mao and U.S. Patent Pub. 2007/0184833 to Xu.   

Regarding claim 1, Asokan teaches a method of authenticating a transaction performed by a mobile communication user equipment, UE, device which has performed an authentication and key agreement procedure between the UE device and a mobile management entity of a visited network in order to establish a security context between the UE device and the visited network (see sections [0031] and [0050], where  the mobile management entity is the MSC not shown), the method comprising: 
sending a service validation message from the UE device to the visited network, the service validation message having been digitally signed by the UE device using an integrity protection key shared between the UE device and a home network (see sections [0030] to [0037], which teach the UE sending digitally signed messages).   
Regarding the last step of “forwarding the service validation message from the visited network to the home network”, as Asokan does not explicitly teach this feature, Mao is added.

	Therefore, as both Asokan and Mao teach different embodiments for visited network validations, it would have been obvious to send the messages of Asokan from the visited network to the home network, as in Mao, for reasons as in Mao such as to avoid sending messages and the keys to the visited network.    
	
	Regarding the feature that the service validation message “being a message from the UE device validating that a service has been provided by the visited network”, as Asokan and Mao do not explicitly teach this feature Xu is added.

In an analogous art, Xu teaches a roaming UE which sends messages to the visited network confirming/validating that a service has been provided, as in sections [0035] to [0036]. 
Therefore, as Asokan/Mao and Xu teach sending messages for services and as Xu teaches a message confirming/validating use of the service, it would have been obvious to modify Asokan/Mao to include the confirmation message of Xu, for reasons as in Xu, such as to bill for the exact amount of visited services provided. 

Regarding claim 6, which recites “wherein the service validation message is transmitted in response to a request”, see Fig. 2 step 212 as described in section [0049] of Mao (which is “the request”), which prompts the sending of the service validation message in step 202. 
Regarding claim 8, which recites “wherein the service validation message is transmitted autonomously by the UE device”, see section [0048] of Mao, which teaches the access terminal 110 may transmit the message 202 on it’s own initiative which is “autonomously”, as recited.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan, Xu and Mao as applied to claim 1 above, and further in view of the 3GPP security architecture document (cited and provided as document D2 in written opinion).

Regarding claim 2, which recites “wherein the integrity protection key is obtained by performing a second authentication and key agreement procedure in which the home network provides an authentication vector which does not contain either a root of a session key hierarchy or a session key for integrity protection”, as Asokan and Mao do not explicitly teach this feature, the 3GPP document is added.

Therefore, as both Asokan and Mao teach AKAs between the home and visited networks, and as the 3GPP document teaches using two separate keys, it would have been obvious to modify the AKAs of the Asokan and Mao combination to use different keys for added security (for the reasons as taught by the 3GPP document).   


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan, Xu and Mao as applied to claim 1 above, and further in view of U.S. Patent Pub. 2013/0178191 to Hwang.

Regarding claim 3, which recites “wherein the integrity protection key is obtained by performing a second authentication and key agreement procedure in which the home network provides only a challenge and an expected response to the challenge to the visited network”, although Asokan teaches challenge response protocol in section [0011] and Fig. 5 of Mao (as described in sections [0065] and [0066]) teaches a first and second authentications and a token response, as these references do not explicitly teach providing only the challenge and response, Hwang is added. 

Therefore, as both Asokan and Mao teach first and second authentications between the home and visited networks (and challenge/responses and a token) and as Hwang explicitly teaches providing only the challenge and response to the visited network, it would have been obvious to modify the authentications of the Asokan and Mao combination to be providing only the challenge and response as in Hwang, for reasons as in Hwang.   


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan, Xu and Mao as applied to claim 1 above, and further in view of U.S. Patent Pub. 2008/0102795 to Johur.

Regarding claim 4, which recites “wherein the security context between the UE device and the visited network is established using an integrity protection key derived from an existing key in the home network”, although sections [0050] to [0052] of Asokan and sections [0065] to [0066] of Mao teach generating keys, Johur is added.
In an analogous art, Johur teaches a mobile system which includes two networks authenticating and/or authorizing the device to access a network for services.  See claim 1, which explicitly teaches that the key used by the home network is used to generate a second key to be used by the visited network, as recited.
.   


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan, Xu and Mao as applied to claim 6 above, and further in view of U.S. Patent Pub. 2010/0048168 to Fox.

Regarding claim 7, which recites “wherein the request is transmitted as part of a non-access stratum message”, as Asokan/Mao do not explicitly teach that the request was a non-access stratum message per se, Fox is added.
In an analogous art, Fox teaches a mobile system which includes authenticating and/or authorizing the device to access a network for services.  See the Abstract and see claim 10, which teaches that the authorization request message is a “non-access stratum message”. 
	Therefore, as Asokan/Mao teach an authorization request message and as Fox explicitly teaches that authentication requests are non-access stratum messages, it would have been obvious to send the messages of Asokan/Mao as non-access stratum messages, as Fox teaches the conventionality of these types of request messages.   

9 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan, Xu and Mao as applied to claim 1 above, and further in view of U.S. Patent Pub. 2010/0290607 to Cai.

Regarding claim 9, which recites “wherein the service validation message is concatenated with a charging data record by the visited network and the concatenated message is transmitted to a charging gateway function of the home network”, as Asokan and Mao do not explicitly teach this feature, Cai is added.
In an analogous art, Cai teaches a system which provides billing between home and visited networks.  See for example, Fig. 4, which shows the home charging gateway function receiving the CDR from the visited network, and see the Abstract and claims 1 and 3 of Cai.
Therefore, as Asokan/Mao teach billing the user and as Cai explicitly teaches a charging gateway function of the home network, it would have been obvious to modify the Asonak/Mao combination with the CGF of Cai in order to bill the user, as is desired. 



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  Applicant’s points on pages 2-3 of the arguments do shed light on why the invention was created, however, these points do not specifically address how each reference is applied to the current claim language.  For example, Applicant’s first 
 As set forth above, each reference teaches specifically identified claimed features, and the references taken together meet the claimed features. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/STEVEN S KELLEY/Primary Examiner, Art Unit 2646